Citation Nr: 0609044	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by the RO in Hartford, 
Connecticut that, in pertinent part, denied entitlement to a 
TDIU rating.  A personal hearing was held before an RO 
Decision Review Officer in November 2004.

In March 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The veteran claims entitlement to a TDIU rating.  Such a 
rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2005).  For the above purpose of one 60 percent disability 
or one 40 percent disability in combination, the following 
will be considered as one disability:  disabilities of one or 
both upper extremities, including the bilateral factor, if 
applicable.  38 C.F.R. § 4.16(a)(1) (2005).

The veteran's service-connected disabilities include 
residuals of a fracture of the right (major) wrist (rated 30 
percent), a left shoulder disability (rated 30 percent), a 
right shoulder disability (rated 20 percent), and mild 
incomplete paralysis of the right median nerve (rated 10 
percent).

The Board observes that in the December 2003 rating decision, 
the RO denied entitlement to a TDIU rating on the basis that 
the veteran's service-connected disabilities did not meet the 
schedular requirements set forth in 38 C.F.R. § 4.16(a), 
which at that time was true.  In an August 2004 rating 
decision, however, the RO granted service connection for a 
right shoulder disability and assigned a 20 percent rating 
for this condition, effective April 25, 2003.  As a 
consequence of this grant of service connection, the 
veteran's combined disability rating was increased from 60 to 
70 percent, thus satisfying the schedular criteria for a TDIU 
set forth in 38 C.F.R. § 4.16(a).

To date, however, VA has not solicited a VA medical 
assessment on the impact of the veteran's newly service-
connected right shoulder disability, together with his other 
service-connected conditions, on his ability to obtain and 
retain employment.  Thus, this matter must be remanded.  On 
remand, VA must obtain a competent medical opinion from a VA 
examiner, subsequent to his or her review of the claims file 
and a physical examination, to determine whether it is at 
least as likely as not that the veteran's service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A 
(West 2002); see also Colayong v. West, 12 Vet. App. 524, 
538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  
In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19.

Moreover, records on file suggest that the veteran is 
currently working as a personal trainer and gym coach, as 
well as having a part-time job at a swimming pool.  The 
veteran should be asked to identify any current employment, 
the nature of his duties, the number of hours worked per 
week, and his monthly income from these sources.

Accordingly, the case is REMANDED for the following action:

1.  (a) The RO should contact the veteran 
and ask him to list any current 
employment, the nature of his duties, the 
number of hours worked per week, and his 
monthly income from these sources.  

(b) The RO should also request that he 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected disabilities since 
January 2003.  

After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for a VA 
examination to determine the nature, 
extent, and severity of his orthopedic 
and neurologic impairment related to his 
service-connected disabilities.  The 
claims folder should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  In particular, the 
examiner is asked to review the medical 
evidence provided by Dr. Skolnick, Dr. 
Marano, and Dr. Freeman.

Thereafter, the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any non-service-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected conditions render him unable to 
secure or follow a substantially gainful 
occupation.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

